PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nikiforov et al.
Application No. 15/455,705
Filed: 10 Mar 2017
For: IGF2BP3 Functional Alterations and Overexpression as a Marker for Cancer Diagnosis and Therapeutic Response to IGF1R Inhibitors
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) filed April 8, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional Application No. 62/307,041 filed March 11, 2016, as set forth in the accompanying corrected ADS and issue fee payment. 

With regard to the petition under 37 CFR 1.78(c), the Office notes that if the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed.  A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by:

The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed provisional application in an Application Data Sheet, unless previously submitted;
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The record shows that applicant presented the benefit claim to the provisional application in an ADS on filing. However, applicant identified an incorrect filing date for the provisional application and the ADS of March 10, 2017, was not properly signed. The application history shows applicant made several attempts to correct the timely, but defective benefit claim, and requested a corrected filing receipt. Nevertheless, the attempts to correct the benefit claim were unsuccessful due to, inter alia, applicant’s failure to present the benefit claims in a corrected ADS with the proper markings (i.e. underlining) to show the added text.1 See 37 CFR 1.78(c). The Office notes that the timely presentation of a benefit claim, albeit defective, is evidence that benefit of such claim was intended/desired ab initio. 

On April 8, 2021, applicant submitted the present petition on the same date as payment of the $600 issue fee. With the petition, applicant provided the reference to the prior-filed provisional application in a properly marked up ADS, a $1050 petition fee, and an acceptable statement of unintentional delay.

As the present petition satisfies all the above requirements, the claim under 35 U.S.C. 119(e) for the benefit of the prior-filed application is accepted as being unintentionally delayed.  Accordingly, the petition under 37 CFR 1.78(c) is GRANTED.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the claim for the benefit of the prior-filed provisional application, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions


Enclosure:  Corrected Filing Receipt



    
        
            
    

    
        1 The Office mailed a decision on May 9, 2018, dismissing a petition under 37 CFR 1.78(c) filed March 28, 2018 (within two years of the date the benefit claim was due), as unnecessary pursuant to MPEP 211.03. As stated in MPEP 211.03, a petition under 37 CFR 1.78 and the petition fee would not be required for correcting a timely submitted benefit claim to change the filing date of a prior-filed nonprovisional or provisional application. However, upon further review of the application history, it appears that applicant made a timely, but defective benefit claim. It further appears that applicant did not present a proper benefit claim in an ADS in compliance with 37 CFR 1.76(c) with the time period set in 37 CFR 1.78. Therefore, the submission of a petition under 37 CFR 1.78(c) and a petition fee, is required to obtain the relief sought. The Office apologies for any confusion. As previously stated, applicant may request a refund of the additional petition fee of $1000 paid on March 28, 2018, by submitting a Request for Refund Form PTO-2326. Applicant may submit the refund in one of the following manners:
        
        Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
        Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
        Submit by mailComplete the Request for Refund form and mail to:
        Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450